Exhibit 10.22

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (this "Amendment") is made and entered into as of
the 14th day of March, 2014, by and between BRITANNIA POINTE GRAND LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord"), and PORTOLA
PHARMACEUTICALS, INC., a Delaware corporation ("Tenant").

r e c i t a l s :

A.   Landlord and Tenant entered into that certain Lease dated December 15, 2006
(the "Original Lease"), as amended by that certain Confirmation of Portola's
Exercise of Option to Extend Lease dated December 11, 2008 (the "Confirmation"),
and that certain First Amendment to Lease dated May 21, 2010 (the "First
Amendment") (the Original Lease, the Confirmation, and the First Amendment shall
be collectively referred to herein as the "Lease"), whereby Landlord leases to
Tenant and Tenant leases from Landlord those certain premises consisting of
51,641 rentable square feet of space (the "Existing Premises") comprising the
entirety of that certain office building (the "270 Building") located at 270
East Grand Avenue, South San Francisco, California, which 270 Building is
located in that certain office project currently known as "Britannia Pointe
Grand Business Park" (the "Project").  

B.   Landlord and Tenant desire (i) to extend the Term of the Lease, (ii) to
expand the Existing Premises to include that certain space consisting of
approximately 9,739 rentable square feet of space (the "Expansion Premises")
(which Expansion Premises shall not include the existing generator and existing
enclosure) located in that certain office building (the "250 Building") located
at 250 East Grand Avenue, South San Francisco, California and commonly known as
Suite 90, as shown on Exhibit A attached hereto, and (iii) to make other
modifications to the Lease, and in connection therewith, Landlord and Tenant
desire to amend the Lease as provided in this Amendment.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.   Terms.  All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Amendment.

2.   Modification of Premises.  Effective as of the date (the "Expansion
Commencement Date") which is the later to occur of (i) April 1, 2015, and (ii)
the date which is one hundred twenty (120) days following the date upon which
Landlord delivers the Expansion Premises to Tenant (which delivery is
anticipated to occur between July 1, 2014 and November 1, 2014), the Existing
Premises shall be increased to include the Expansion Premises.  The Existing
Premises and the Expansion Premises may hereinafter collectively be referred to
as the "Premises".  All references in the Lease, as amended, to the Building
shall mean (a) the 250 Building when the context applies to the 250 Building or
any portion of the Premises located in the 250 Building, (b) the 270 Building
when the context applies to the 270 Building or any portion of the Premises
located in the 270 Building, and (c) both the 250 Building and the 270 Building
when the context applies to both of such buildings.  Tenant shall have the right
to access the Expansion Premises from and after the date upon which Landlord
delivers the Expansion Premises to Tenant, in accordance with the terms of
Section 5.1 of the Tenant Work Letter attached hereto as Exhibit B (the "Tenant
Work Letter").  In the event the Expansion Commencement Date is determined
pursuant to item (i) above (i.e., April 1, 2014 occurs more than one hundred
twenty (120) days after the date Landlord delivers the Expansion Premises to
Tenant), then Tenant shall have the right to occupy and use all or any portion
of the Expansion Premises during the period commencing on the date which is one
hundred twenty (120) days following the date upon which Landlord delivers the
Expansion Premises to Tenant; provided that Landlord is in receipt of (x) the
Minimum Rental for the second (2nd) full month of the Expansion Term(as required
by Section 4.2 below), and (y) a certificate of

-1-

 

--------------------------------------------------------------------------------

insurance in compliance with the indemnification provisions set forth in the
Lease, as amended, and continuing through March 31, 2015 (the "Beneficial
Occupancy Period").  Tenant shall give Landlord prior notice of any such
occupancy of the Expansion Premises.  Other than Tenant's obligation to pay
Minimum Rental and Tenant’s Operating Cost Share with respect to the Expansion
Premises, all of the terms and conditions of the Lease shall apply during the
Beneficial Occupancy Period as though the Expansion Commencement Date had
occurred (it nevertheless being acknowledged that the Expansion Commencement
Date shall not actually occur until the occurrence of the same pursuant to the
terms of this Section 2).  

3.   Lease Term.  Landlord and Tenant acknowledge that Tenant's lease of the
Existing Premises is scheduled to expire on March 31, 2015, pursuant to the
terms of the Second Amendment.  Notwithstanding anything to the contrary in the
Lease, the term of Tenant's lease of the Existing Premises is hereby extended
and shall expire co-terminously with the term of Tenant's lease of the Expansion
Premises on March 31, 2020 (the "Extended Expiration Date"), unless sooner
terminated as provided in the Lease, as hereby amended.  The period of time
commencing on the Expansion Commencement Date and terminating on the Extended
Expiration Date shall be referred to herein as the "Expansion Term."  At any
time during the Expansion Term, Landlord may deliver to Tenant a notice of
confirmation of the Expansion Commencement Date and Extended Expiration Date, as
a confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within five (5) days of receipt thereof.

4.   Minimum Rental.  

4.1   Existing Premises.  Notwithstanding anything to the contrary in the Lease
as hereby amended, prior to April 1, 2015, Tenant shall continue to pay Minimum
Rental for the Existing Premises in accordance with the terms of the Second
Amendment.  Commencing on April 1, 2015, and continuing throughout the Expansion
Term, Tenant shall pay to Landlord monthly installments of Minimum Rental for
the Existing Premises as follows:

Date


Annual
Minimum Rental

Monthly
Installment
of Minimum Rental

Monthly
Rental Rate
per RSF

April 1, 2015 –
March 31, 2016

$1,704,153.00*

$142,012.75*

$2.75

April 1, 2016 –
March 31, 2017

$1,753,728.36

$146,144.03

$2.83

April 1, 2017 –
March 31, 2018

$1,809,500.64

$150,791.72

$2.92

April 1, 2018 –
March 31, 2019

$1,865,272.92

$155,439.41

$3.01

April 1, 2019 –
March 31, 2020

$1,921,045.20

$160,087.10

$3.10

*Note:  Provided Tenant is not then in default of the Lease, as amended hereby,
after expiration of any applicable notice and cure periods, Tenant shall have no
obligation to pay any Minimum Rental for the Existing Premises attributable to
the calendar month of April 2015.

-2-

 

--------------------------------------------------------------------------------

4.2   Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Minimum Rental for the Expansion Premises as follows:

 

Period During
Expansion Term


Annual
Minimum Rental

Monthly
Installment
of Minimum Rental

Monthly
Rental Rate
per RSF

Expansion Commencement Date – March 31, 2016

$321,387.00**

$26,782.25**

$2.75

April 1, 2016 –
March 31, 2017

$330,736.44

$27,561.37

$2.83

April 1, 2017 –
March 31, 2018

$341,254.56

$28,437.88

$2.92

April 1, 2018 –
March 31, 2019

$351,772.68

$29,314.39

$3.01

April 1, 2019 –
March 31, 2020

$362,290.80

$30,190.90

$3.10

*Note:  The foregoing dates, other than March 31, 2020, shall be extended on a
day for day basis for each day the Expansion Commencement Date is delayed beyond
April 1, 2015.

**Note:  Provided Tenant is not then in default of the Lease, as amended hereby,
after expiration of any applicable notice and cure periods, Tenant shall have no
obligation to pay any Minimum Rental for the Expansion Premises attributable to
the first (1st) full calendar month following the Expansion Commencement Date.

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
Minimum Rental payable for the Expansion Premises for the second (2nd) full
month of the Expansion Term.

5.   Operating Expenses.  

5.1   Existing Premises.  During the Expansion Term, Tenant shall continue to be
obligated to pay, as additional rent, Tenant's Operating Cost Share in
connection with the Existing Premises in accordance with the terms of Section 7
of the Original Lease, as amended by Section 5 of the First Amendment.  

5.2   Expansion Premises.  Commencing on the Expansion Commencement Date, and
continuing through the Expansion Term, Tenant shall be obligated to pay, as
additional rent, Tenant's Operating Cost Share in connection with the Expansion
Premises, in accordance with the terms of Section 7 of the Original Lease,
provided that with respect to the Expansion Premises, Tenant's Operating Cost
Share of the 250 Building is equal to 21.38%.

6.   Condition of the Premises.  Except as expressly set forth in the Tenant
Work Letter, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Expansion
Premises, and Tenant shall accept the Expansion Premises in its currently
existing, "as-is" condition.  Landlord and Tenant acknowledge that Tenant has
been occupying the Existing Premises pursuant to the Lease, and therefore Tenant
continues to accept the Existing Premises in its presently existing, "as is"
condition.  For purposes of Section 1938 of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Project,
Building, Existing Premises, and Expansion Premises have not undergone
inspection by a Certified Access Specialist (CASp).

7.   Option Term.  The Option Term set forth in Section 3.2 of the First
Amendment shall continue to apply as of the end of the Expansion Term (as
defined in this Amendment), provided that any such extension by Tenant shall be
effective as to the entire Premises as expanded by this Amendment.

-3-

 

--------------------------------------------------------------------------------

8.   Early Termination Right.  Provided that Tenant is not in default under the
Lease, as amended, as of the date of Tenant's delivery of the "Termination
Notice," as that term is defined below, the Tenant named in this Second
Amendment and any assignee of a "Permitted Transfer" (as that term is defined in
Section 13.1 of the Original Lease) shall have the right to terminate the Lease,
as amended, effective as of March 31, 2018 (the "Termination Date"), provided
that (i) Landlord receives written notice (the "Termination Notice") from
Tenant, or assignee of a Permitted Transfer, on or before June 30, 2017 (i.e.,
at least nine (9) months prior to the Termination Date), stating that Tenant, or
assignee of a Permitted Transfer, intends to terminate the Lease, as amended,
pursuant to the terms and conditions of this Section 8, and (ii) concurrent with
Landlord's receipt of the Termination Notice, Landlord receives from Tenant, or
assignee of a Permitted Transfer, an amount equal to Four Hundred Fifty Thousand
and 00/100 Dollars ($450,000.00) (the "Termination Fee"), as consideration for
and as a condition precedent to such early termination.  Provided that Tenant,
or assignee of a Permitted Transfer, properly terminates the Lease, as amended,
pursuant to the terms of this Section 8, the Lease, as amended, shall
automatically terminate and be of no further force or effect and Landlord and
Tenant, or assignee of a Permitted Transfer, shall be relieved of their
respective obligations under the Lease, as amended, as of the Termination Date,
except those obligations set forth in the Lease, as amended, which specifically
survive the expiration or earlier termination of the Lease, including, without
limitation, the payment by Tenant, or assignee of a Permitted Transfer, of all
amounts owed by Tenant under the Lease, as amended, up to and including the
Termination Date.

9.   Further Expansion and Relocation.  Landlord and Tenant hereby acknowledge
and agree that in the event that Landlord and Tenant fully execute and deliver a
new lease agreement (a “New Lease”) for space in another facility owned by
Landlord or its affiliates, and the premises under such New Lease contains no
less than 75,000 rentable square feet of space, then Landlord shall terminate
the Lease, as amended, and waive the Termination Fee set forth in Section 8 of
this Second Amendment, pursuant to an agreement to be mutually and reasonably
agreed upon at such time.

10.   Emergency Generator.  Landlord and Tenant hereby acknowledge that there is
an existing generator currently serving the Expansion Premises, which existing
generator shall not be made available for use by Tenant.  In addition, there is
an existing generator currently serving the Existing Premises which Landlord
shall, at Landlord's sole cost and expense, remove and replace with an emergency
generator (all such equipment defined collectively as the "Emergency Generator")
to exclusively serve the Premises, which Emergency Generator shall be selected
by Landlord and reasonably approved by Tenant.  Tenant shall have the right to
connect (provided that all Tenant shall be solely responsible for all costs
incurred to connect the Premises to the Emergency Generator), all or any portion
of the Premises to the Emergency Generator for up to 750KW of the electrical
capacity provided by such Emergency Generator.  In the event that any
modification of the existing enclosure is required in connection with Landlord's
installation of the Emergency Generator, such modification work shall be
completed by Landlord, but shall be at Tenant's sole cost and expense and Tenant
shall reimburse Landlord for all costs within thirty (30) days following receipt
of an invoice therefor.  In connection with the installation of the Emergency
Generator, Tenant hereby acknowledges that Landlord shall not be required to
make any modifications or improvements to the existing enclosure surrounding the
existing generator.  Tenant's use of the Emergency Generator shall be at
Tenant's sole risk, and Tenant acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty regarding the Emergency
Generator.  Tenant shall maintain such Emergency Generator in the same condition
and repair as received (ordinary wear and tear and damage by other uses
excepted), and in compliance with all applicable laws (including the maintenance
of all applicable permits).  Tenant hereby waives any claims against Landlord or
any Landlord Parties resulting from Tenant's use of the Emergency Generator, or
any failure of the Emergency Generator to operate as designed, and agrees that
Landlord shall not be liable for any damages resulting from any failure in
operation of the Emergency Generator, including, without limitation any injury
or damage to, or interference with, Tenant's business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, or loss to equipment, inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the Premises and any and all income derived
or derivable therefrom.  Tenant shall carry industry standard "Boiler and
Machinery" insurance covering the Emergency Generator.  Tenant shall not be
charged any additional rental or other costs for the use of the location in
which the Emergency Generator is located. Tenant shall surrender the Emergency
Generator (and shall transfer to Landlord all permits maintained by Tenant in
connection with the Emergency Generator during the Expansion Term) concurrent
with the surrender of the Existing Premises to Landlord as required hereunder in
good operating and working order, with all permits current.  

-4-

 

--------------------------------------------------------------------------------

11.   Broker.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than CBRE, Inc., (the "Broker"), and that
they know of no other real estate broker or agent who is entitled to a
commission in connection with this Amendment.  Each party agrees to indemnify
and defend the other party against and hold the other party harmless from any
and all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Broker, occurring by, through, or under the indemnifying party.  The terms of
this Section 11 shall survive the expiration or earlier termination of the term
of the Lease, as hereby amended.

12.   No Further Modification.  Except as specifically set forth in this
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

 

-5-

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

"LANDLORD"

BRITANNIA POINTE GRAND LIMITED PARTNERSHIP,
a Delaware limited partnership,

 

By:

/s/ Jonathan M. Bergschneider

 

 

Jonathan M. Bergschneider

 

 

Executive Vice President

 

 

 

"TENANT"

PORTOLA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ William Lis

 

Name:

William Lis

 

Its:

President and Chief Executive Officer

 

-7-

 

--------------------------------------------------------------------------------

EXHIBIT A

BRITANNIA POINTE GRAND

EXPANSION PREMISES

[Graphic omitted]

 

 

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT B

BRITANNIA POINTE GRAND

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Expansion Premises for Tenant following the date of
this Lease.  This Tenant Work Letter is essentially organized chronologically
and addresses the issues of construction, in sequence, as such issues will arise
during construction in the Expansion Premises.

SECTION 1

CONDITION OF EXPANSION PREMISES

Tenant acknowledges that except as provided in this Tenant Work Letter and the
Second Amendment to which it is attached, Tenant shall accept the Expansion
Premises in their existing, "as-is" condition on the date of delivery thereof to
Tenant.  Except for the payment of the Tenant Improvement Allowance as provided
in Section 2, below, Landlord shall have no obligation to make or pay for any
improvements to the Expansion Premises.  Notwithstanding the foregoing, upon the
date Tenant accepts possession of the Expansion Premises, Landlord hereby
covenants that the Building systems serving the Expansion Premises are in good
working condition and repair.  Notwithstanding anything in the Lease, as
amended, to the contrary, Landlord shall, at Landlord's sole cost and expense
(which shall not be deemed an "Operating Expense," as that term is defined in
Section 7.2(a) of the Original Lease), repair or replace any failed or
inoperable portion of the Building systems serving the Expansion Premises during
the first twelve (12) months immediately following the date upon which Landlord
delivers possession of the Expansion Premises to Tenant ("Warranty Period"),
provided that the need to repair or replace was not caused by the misuse,
misconduct, damage, destruction, omissions, and/or negligence of Tenant, its
subtenants and/or assignees, if any, or any company which is acquired, sold or
merged with Tenant (collectively, "Tenant Damage"), or by any modifications,
alterations or improvements constructed by or on behalf of Tenant.  To the
extent repairs which Landlord is required to make pursuant to this Section 1 are
necessitated in part by Tenant Damage, then Tenant shall reimburse Landlord for
an equitable proportion of the cost of such repair. 

SECTION 2

TENANT IMPROVEMENTS

2.1   Tenant Improvement Allowance.  Tenant shall be entitled to use a one-time
improvement allowance (the "Tenant Improvement Allowance") in the amount of One
Million Eight Hundred Forty-One Thousand Four Hundred and 00/100 Dollars
($1,841,400.00) (i.e., Thirty and 00/100 Dollars ($30.00) per rentable square
foot of the entire Premises), for the costs relating to the initial design and
construction of Tenant's improvements, which are permanently affixed to the
Premises (i.e., the Existing Premises and the Expansion Premises) or which are
"Tenant Improvement Allowance Items," as that term is defined in Section 2.2.1,
below (collectively, the "Tenant Improvements").  In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter or otherwise
in connection with Tenant's construction of the Tenant Improvements or any
Tenant Improvement Allowance Items, as defined below, in a total amount which
exceeds the sum of the Tenant Improvement Allowance, except as required by the
warranty provisions of Section 1, above.  All Tenant Improvements for which the
Tenant Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease; provided, however, notwithstanding any
contrary provision contained in the Lease, upon the expiration or earlier
termination of the Expansion Term, Tenant shall not be required to remove the
Tenant Improvements installed within the Premises which are installed in
accordance with the "Final Working Drawings", as that term is defined in Section
3.3, below.  The Tenant Improvement Allowance shall be available for use by
Tenant from and after the Expansion Commencement Date, and any portion of the
Tenant Improvement Allowance that is not disbursed or allocated for disbursement
by March 31, 2016, shall revert to Landlord and Tenant shall have no further
rights with respect thereto.

-1-

--------------------------------------------------------------------------------

 

2.2   Disbursement of the Tenant Improvement Allowance.

2.2.1   Tenant Improvement Allowance Items.  Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Tenant
Improvement Allowance Items"):

2.2.1.1   Payment of all reasonable fees of the "Architect" and the "Engineers,"
as those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Landlord and Landlord's consultants in connection
with the preparation and review of the "Construction Drawings," as that term is
defined in Section 3.2 of this Tenant Work Letter; and the cost of built-in and
movable furniture, computer and telecommunication cabling, telephone systems,
equipment (including equipment customarily considered laboratory equipment)
(collectively, "FF&E") reasonably incurred by Tenant (but in no event shall the
total cumulative fees and costs for all of the FF&E exceed a total amount of One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00));

2.2.1.2   The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3   The payment for all demolition and removal of existing improvements in
the Premises;

2.2.1.4   The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, costs incurred for removal of
existing furniture, fixtures or equipment in the Premises, hoisting and trash
removal costs, costs to purchase and install in the Premises equipment
customarily incorporated into laboratory improvements or laboratory utility
systems, including, without limitation, UPS, DI Systems, boilers, air
compressors, glass/cage washers, emergency generators, and autoclaves, painting,
and contractors' fees and general conditions;

2.2.1.5  The cost of any changes in the base, shell and core of the Building
("Base Building") when such changes are required by the Construction Drawings
(including if such changes are due to the fact that such work is prepared on an
unoccupied basis), such cost to include all direct architectural and/or
engineering fees and expenses incurred in connection therewith;

2.2.1.6   The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");

2.2.1.7   Sales and use taxes;

2.2.1.8   Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below.

2.2.2   Disbursement of Tenant Improvement Allowance.  During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows.

2.2.2.1   Monthly Disbursements.  On or before the fifth (5th) day of each
calendar month, during the design and construction of the Tenant Improvements
(or such other date as Landlord may designate), Tenant shall deliver to
Landlord:  (i) a request for reimbursement of amounts paid to the "Contractor,"
as that term is defined in Section 4.1.1 of this Tenant Work Letter, approved by
Tenant, in a form to be provided by Landlord, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Premises, detailing
the portion of the work completed and the portion not completed; (ii) invoices
from all of "Tenant's Agents," as that term is defined in Section 4.1.2 of this
Tenant Work Letter, for labor rendered and materials for the Premises;
(iii) executed mechanic's lien releases, as applicable, from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 3262(d); and (iv) all
other information reasonably requested by Landlord.  Tenant's request for
payment shall be deemed Tenant's acceptance and approval of the work furnished
and/or the materials supplied as set forth in Tenant's payment request.  Within
forty-five (45) days thereafter, Landlord shall deliver a check to Tenant made
payable to Tenant in payment of the lesser of:  (A) the amounts so requested by
Tenant as set forth in this Section 2.2.3.1, above (or, subject to the terms of
Section 4.2.1, below, a percentage thereof), and (B) the balance of any
remaining available

-2-

--------------------------------------------------------------------------------

 

portion of the Tenant Improvement Allowance, provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
"Approved Working Drawings," as that term is defined in Section 3.5 below, or
due to any substandard work.  Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.

2.2.2.2   Final Deliveries.  Following the completion of construction of the
Tenant Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with both California Civil Code Section
3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4) from all of
Tenant's Agents, and a certificate certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed.  Tenant
shall record a valid Notice of Completion in accordance with the requirements of
Section 4.3 of this Tenant Work Letter.

2.2.2.3   Other Terms.  Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items.  All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord's property under the terms of this Lease.

2.4   Building Standards.  The quality of Tenant Improvements shall be in
keeping with the existing improvements in the Premises.

SECTION 3

CONSTRUCTION DRAWINGS

3.1   Selection of Architect.  Tenant has retained DGA Architects (the
"Architect"), which Architect is hereby approved by Landlord, to prepare the
Final Space Plan and Final Working Drawings as provided in Section 3.2 and 3.3,
below.  Tenant shall retain the engineering consultants or design/build
subcontractors designated by Tenant and reasonably approved in advance by
Landlord (the "Engineers") to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety,
and sprinkler work in the Premises, which work is not part of the Base
Building.  If Landlord has not notified Tenant of Landlord's approval or
disapproval of the Engineers within five (5) business days after Landlord's
receipt of a request therefor from Tenant, then Tenant may deliver an additional
notice to Landlord requesting Landlord's approval (the "Approval Notice"), and
if Landlord does not notify Tenant of such approval or disapproval within two
(2) business days following receipt of the Approval Notice, then Landlord shall
be deemed to have approved the submitted Engineers.  All such plans and drawings
shall comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord's reasonable approval.  Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the Base Building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord's review of any plans or drawings as set forth
in this Section 3, shall be for its sole purpose and shall not imply Landlord's
review of the same, or obligate Landlord to review the same, for quality,
design, Code compliance or other like matters.  

3.2   Preliminary Approval of Conversion to Office; Final Space Plan.  Landlord
hereby approves the concept that Tenant will convert the existing lab space in
the Expansion Premises to 100% office use, and confirms that Tenant shall have
no obligation to restore such lab space at the end of the Term.  Tenant shall
supply Landlord with four (4) copies signed by Tenant of its final space plan
for the Premises before any architectural working drawings or engineering
drawings have been commenced.  The final space plan (the "Final Space Plan")
shall include a layout and designation of all offices, labs, rooms and other
partitioning, their intended use, and equipment to be contained
therein.  Landlord may request clarification or more specific drawings for
special use items not included in the Final Space Plan.  Landlord shall advise
Tenant within five (5) business days after Landlord's receipt of the Final Space
Plan for the Premises if the same is unsatisfactory or incomplete in any
respect.  If Tenant is so advised, Tenant shall promptly cause the Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.

3.3   Final Working Drawings.  After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is

-3-

--------------------------------------------------------------------------------

 

defined below) in the manner as set forth below.  Upon the approval of the Final
Space Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is sufficiently complete to allow all of Tenant's Agents to bid on the work and
to obtain all applicable permits (collectively, the "Final Working Drawings")
and shall submit the same to Landlord for Landlord's approval, which shall not
be unreasonably withheld, conditioned, or delayed.  Tenant shall supply Landlord
with four (4) copies signed by Tenant of such Final Working Drawings.  Landlord
shall advise Tenant within ten (10) business days after Landlord's receipt of
the Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall promptly cause
the Final Working Drawings to be revised in accordance with such review and any
disapproval of Landlord in connection therewith.  

3.5   Approved Working Drawings.  The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant.  Concurrently with Tenant's delivery of
the Final Working Drawings to Landlord for Landlord's approval, Tenant may
submit the same to the appropriate municipal authorities for all applicable
building permits.  Tenant hereby agrees that neither Landlord nor Landlord's
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant's responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy.  No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned, or delayed.  

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1   Tenant's Selection of Contractors.

4.1.1   The Contractor; Landlord's Project Manager.  Tenant has retained
Landmark Builders to construct the Tenant Improvements ("Contractor"), which
Contractor is hereby approved by Landlord.  Landlord's approval of the
Contractor shall not be unreasonably withheld.  Landlord shall retain Project
Management Advisors, Inc. ("PMA") as a third party project manager for drawing
review and construction oversight of the Tenant Improvements on behalf of
Landlord, and Tenant shall pay a fee to Landlord with respect to such PMA
services equal to $3,723.00 per month (but in aggregate, in no event less than
$13,635.00 (i.e., $1.40 per rentable square foot of the Expansion Premises).

4.1.2   Tenant's Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's
Agents").  The subcontractors used by Tenant, but not any laborers, materialmen,
and suppliers, must be approved in writing by Landlord, which approval shall not
be unreasonably withheld, conditioned, or delayed; provided, however, Landlord
may nevertheless designate and require the use of particular mechanical,
engineering, plumbing, fire life-safety and other Base Building
subcontractors.  If Landlord has not notified Tenant of Landlord's approval or
disapproval of Tenant's Agents within five (5) business days after Landlord's
receipt of a request therefor from Tenant, then Tenant may deliver an Approval
Notice to Landlord, and if Landlord does not notify Tenant of such approval or
disapproval within two (2) business days following receipt of the Approval
Notice, then Landlord shall be deemed to have approved the submitted Tenant's
Agents.  If Landlord does not approve any of Tenant's proposed subcontractors,
Tenant shall submit other proposed subcontractors for Landlord's written
approval.

4.2   Construction of Tenant Improvements by Tenant's Agents.

4.2.1  Construction Contract; Cost Budget.  Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract, reasonably
approved by Landlord (collectively, the "Contract").  If Landlord has not
notified Tenant of Landlord's approval or disapproval of the Contract within
five (5) business days after Landlord's receipt of a request therefor from
Tenant, then Tenant may deliver an Approval Notice to Landlord, and if Landlord
does not notify Tenant of such approval or disapproval within two (2) business
days following receipt of the Approval Notice, then Landlord shall be deemed to
have approved the submitted Contract.  Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade,

-4-

--------------------------------------------------------------------------------

 

of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1 above, in connection with the design and
construction of the Tenant Improvements to be performed by or at the direction
of Tenant or the Contractor (the "Final Costs"), which Final Costs form a basis
for the estimated total costs of the work of the Tenant Improvement project (the
"Final Budget").  The amount, if any, by which the Final Costs set forth in the
Final Budget exceed the amount of the Tenant Improvement Allowance is referred
to herein as the "Over Allowance Amount".  In the event that there is any Over
Allowance Amount, Tenant shall pay to Landlord within three (3) business days
following demand therefor, a fraction of each amount requested by the Contractor
or otherwise to be disbursed under this Tenant Work Letter, which fraction shall
be equal to the Over-Allowance Amount divided by the amount of the Final Budget
(each such payment hereunder being referred to as an "Over-Allowance
Payment").  Tenant shall make the Over-Allowance Payments prior to Landlord's
applicable disbursement from the Tenant Improvement Allowance, and Tenant's
failure to make any Over-Allowance Payment as and when required hereunder shall
constitute a default by Tenant under this Work Letter. In the event that, after
the Final Costs have been delivered by Tenant to Landlord, the costs relating to
the design and construction of the Tenant Improvements shall change, any
additional costs necessary to such design and construction in excess of the
Final Costs, shall be added to the Over-Allowance Amount and shall be payable by
Tenant in Over-Allowance Payments as provided for hereinabove.  Upon Substantial
Completion of the Tenant Improvements, the parties shall perform a
reconciliation to determine if Tenant has overpaid or underpaid its pro rata
share of the Final Costs of the completed Tenant Improvements.  If Tenant has
underpaid, it shall pay the amount underpaid to Landlord within ten (10)
business days of the reconciliation of the Final Costs of the Tenant
Improvements, and if Tenant has overpaid, Landlord shall pay to Tenant the
amount overpaid within ten (10) business days of the final reconciliation of the
Final Costs of the Tenant Improvements.  All Tenant Improvements paid for by the
Over-Allowance Amount shall be deemed Landlord's property under the terms of the
Lease.

4.2.2   Tenant's Agents.

4.2.2.1   Compliance with Drawings and Schedule.  Tenant's and Tenant's Agent's
construction of the Tenant Improvements shall comply with the
following:  (i) the Tenant Improvements shall be constructed in strict
accordance with the Approved Working Drawings; and (ii) Tenant's Agents shall
submit schedules of all work relating to the Tenant's Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
use commercially reasonable efforts to adhere to such corrected schedule.  

4.2.2.2   Indemnity.  Tenant's indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.  The foregoing indemnity shall not apply to claims
caused by the gross negligence or willful misconduct of Landlord, its members,
partners, shareholders, officers, directors, agents, employees, invitees, and/or
subcontractors/contractors.

4.2.2.2   Requirements of Tenant's Agents.  Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the Contract ("Substantial
Completion").  Each of Tenant's Agents shall be responsible for the replacement
or repair, without additional charge, of all work done or furnished in
accordance with its contract that shall become defective within one (1) year
after Substantial Completion.  The correction of such work shall include,
without additional charge, all additional expenses and damages incurred in
connection with such removal or replacement of all or any part of the Tenant
Improvements, and/or the Building and/or common areas that may be damaged or
disturbed thereby.  All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either.  Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.

-5-

--------------------------------------------------------------------------------

 

4.2.2.4   Insurance Requirements.

4.2.2.4.1   General Coverages.  All of Tenant's Agents shall carry the following
insurance provided by insurers with an A.M. Best rating of A- VIII or better:
(1) worker's compensation insurance covering all of their respective employees
with a waiver of subrogation in favor of Landlord and Landlord's Representative,
and (2) commercial general liability insurance, including contractual and
products/completed operations coverage with a limit not less than $1,000,000 per
occurrence/$2,000,000 aggregate   Tenant shall require the Agents’ commercial
general liability insurance policies name Landlord and Landlord’s and Landlord's
Representative as additional insureds with respect to the work being done under
this agreement.

4.2.2.4.2   Special Coverages.  While the total cost of the work to be done is
$100,000 or more, Tenant shall carry "Builder's All Risk" insurance covering the
construction of the Tenant Improvements in an amount equal to the total of the
hard and soft costs of such work, and such other insurance as Landlord may
require, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to this Lease immediately upon completion thereof.  

4.2.2.4.3   General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site.  Should any policies expire during the time work is being
done under this agreement, a renewal certificate shall be delivered to Landlord
prior to the expiration date on such policy.  All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance.  In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant's sole
cost and expense.  Tenant's Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord,.  All policies carried under this Section 4.2.2.4, except workers
compensation, shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant's Agents, and "Landlord's Representative", as
that term is defined below.  All insurance maintained by Tenant's Agents shall
preclude subrogation claims by the insurer against anyone insured
thereunder.  All such insurance required of tenant and its Agents shall provide
that it is primary insurance as respects the owner and Landlord's Representative
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder.  The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.2 of this Tenant Work Letter.  

4.2.2   Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following:  (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.

4.2.4   Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same.  Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved.  Any such defects or deviations shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists that might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, take such action as Landlord reasonably deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's reasonable satisfaction.

-6-

--------------------------------------------------------------------------------

 

4.2.5   Meetings.  Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such meetings,
and, upon Landlord's request, certain of Tenant's Agents shall attend such
meetings.  In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor's current request for payment.

4.3   Notice of Completion; Copy of Record Set of Plans.  Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a valid Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (x) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (y) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (z) to deliver to Landlord two (2) sets of copies of such record
set of drawings (hard copy and CAD files) within ninety (90) days following
issuance of a certificate of occupancy for the Premises, and (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment, and systems in the
Premises.  Within fifteen (15) days after request by Tenant following the
Substantial Completion of the Tenant Improvements, Landlord will acknowledge its
approval of the Tenant Improvements (provided that such approval has been
granted) by placing its signature on a Contractor’s Certificate of Substantial
Completion fully executed by the Architect, Contractor and Tenant.  Landlord’s
approval shall not create any contingent liabilities for Landlord with respect
to any latent quality, design, Code compliance or other like matters that may
arise subsequent to Landlord’s approval.

SECTION 5

MISCELLANEOUS

5.1   Tenant's Entry Into the Expansion Premises Prior to Substantial
Completion.  Provided that Tenant and its agents do not interfere with
Contractor's work in the Building and the Expansion Premises, Tenant is hereby
permitted access to the Expansion Premises prior to the Substantial Completion
of the Expansion Premises for the purpose of Tenant installing overstandard
equipment or fixtures (including Tenant's data and telephone equipment) in the
Expansion Premises.  Tenant shall hold Landlord harmless from and indemnify,
protect and defend Landlord against any loss or damage to the Building or
Expansion Premises and against injury to any persons caused by Tenant's actions
pursuant to this Section 5.1

5.2   Tenant's Representative.  Tenant has designated John Kane as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, who shall each have full authority and responsibility to act on behalf
of the Tenant as required in this Tenant Work Letter.

5.3   Landlord's Representative.  Landlord has designated PMA as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.4   Time is of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

-7-

--------------------------------------------------------------------------------

 

5.5   Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the substantial completion of the Tenant Improvements and
such default remains uncured ten (10) days following Landlord's notice of such
default to Tenant, then in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may, without any liability whatsoever, cause the cessation of
construction of the Tenant Improvements (in which case, Tenant shall be
responsible for any delay in the substantial completion of the Tenant
Improvements and any costs occasioned thereby).

-8-